OPINION — AG — QUESTION 1: A BILL PROVIDING THAT ANY FIREMAN WHO HAS CONTRIBUTED 2% OF HIS SALARY TO A FIREMAN'S RELIEF AND PENSION FUND WOULD BE ENTITLED TO RECOVER SAID CONTRIBUTION FROM SAID FUND IN THE EVENT HE IS DISMISSED BEFORE HE IS ELIGIBLE TO RETIRE; IS IT CONSTITUTIONAL? — YES (2) IS A BILL CONSTITUTIONAL THAT WILL REGULATE THE HOURS AND WAGES OF FIREMEN IN CITIES HAVING A POPULATION IN EXCESS OF 180,000 — CONSTITUTIONAL IN PRINCIPLE.  CITE: 11 O.S. 1961 373 [11-373], ARTICLE V, SECTION 46, ARTICLE V, SECTION 59 (BRUCK BAILEY)